PER CURIAM.
In 1951 appellant, Willie Lee Holman, was convicted of assault with intent to commit first-degree murder and sentenced to twenty years imprisonment. He was charged that same year with a separate offense of first-degree murder; he pled guilty to a reduced charge of murder in. the second degree and was given a second, consecutive twenty-year sentence.
In this third postconviction motion, Holman, for'the first time, sufficiently alleges that his guilty plea was involuntary. Allegedly, his plea was induced by his attorneys’ misrepresentations that the twenty-year murder sentence was to run concurrently with the assault sentence. Since this allegation states a sufficient claim for relief1 and since it is unrefuted by the meager record, we remand for an eviden-tiary hearing.
Reversed and remanded for further proceedings consistent with this opinion.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.

. See Costello v. State, Fla.1972, 260 So.2d 198; Brown v. State, Fla.1971, 246 So.2d 41.